Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 28-43) in the reply filed on 1/18/2021 is acknowledged.  Claims 44-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the working areas" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, it is interpreted as the previous recited limitation “a processing area.”

Claim 31 recites the limitations “the secured inlet or outlet” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For examination purpose, they are interpreted as “a secured inlet or outlet.”
Claim 34 recites the limitation “a setup process” in line 2.  It is not clear whether this limitation refers to “a setup process” previously recited in Claim 1 or a new element.  For examination purpose, the limitation is interpreted as the previously recited limitation.
Claim 39 recites “a single processing apparatus and two loading robots located at a stop.”  According to the specification, a loading robot (18) is located at a stop (24) ([0038]) and a second loading robot (19) is located at a second stop (25) ([0042]).  Therefore, it is not clear how and why a single processing apparatus and TWO robots are located at a single stop.  For examination purpose, the limitation “at a stop” is interpreted as “at a manufacturing station”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28, 33-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arriola Badiola et al. (U.S. Patent Publication No. 2015/0306715) hereinafter referred to as Badiola in view of Pratt et al. (U.S. Patent Publication No. 2002/0002418).
Regarding Claim 28, Badiola teaches a manufacturing station ([0036]: assembly cell) for workpieces, comprising:
a processing area (Fig. 1, areas within a probable security partition indicated in the below figure) with a processing site (Fig. 2, 5) and a processing apparatus (Fig. 2, 21); 
a multifunctional automatic loading apparatus including a plurality of loading robots (Fig. 1, 17 & Fig. 2, 7) and located within the probable security partition, the automatic loading apparatus configured to load and unload workpieces (Fig. 1, 9) onto and off of a conveyor (Fig. 1, 19) operating in cooperation with the manufacturing station ([0036]: assembly cell), and to transport the workpieces (Fig. 1, 9) into and out of the processing area (Fig. 1, areas within a probable security partition indicated in the below figure) ([0041], lines 4-8); and
a workpiece support (Fig. 5, 8) positioned in the working areas (Fig. 1, areas within a probable security partition indicated in the below figure) of the plurality of loading robots (Fig. 1, 17 & Fig. 2, 7);

Although Fig. 1 of Badiola shows what appears to be a security partition and pass-through openings for the conveyor (19) to carry the workpieces (9) in and out of the manufacturing station as indicated in the figure below, it does not explicitly teach a security partition enclosing the processing area and including a plurality of secure access points for workpiece transport into and out of the security partition.
Pratt teaches a security partition (Fig. 1, 28) enclosing the processing area (Fig. 1, 20, 30 & 40) and including a plurality of secure access points (Fig. 1, pass-through openings for input conveyor (24) and output conveyor (44)) for workpiece (Fig. 3, 58) transport into and out of the security partition (Fig. 1, 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install a security partition similar to the probable partition indicated in the figure below as taught by Pratt in order to keep personnel out of the operating envelope of the moving robots.



    PNG
    media_image1.png
    645
    545
    media_image1.png
    Greyscale


Regarding Claim 33, Badiola/Pratt teach the manufacturing station of claim 28, wherein one of the plurality of loading robots (Badiola Fig. 1, 17) is configured and controlled to select and unload workpieces (Badiola Fig. 1, 9) from the conveyor (Badiola Fig.1 , 19) and to place the workpieces (Badiola Fig. 1, 9) onto the workpiece support (Badiola Fig. 5, 8) (Badiola [0003], [0024]).
Regarding Claim 34, Badiola/Pratt teach the manufacturing station of claim 33, wherein the loading robot (Badiola Fig. 1, 17) is further configured and controlled to perform a setup process (Badiola [0003]: oiling operation) on the workpieces that have been unloaded from the conveyor.
Regarding Claim 35, Badiola/Pratt teach the manufacturing station of claim 34, further comprising a preparation device (Badiola Fig. 2, 18) disposed in the work area of the loading robot.
Regarding Claim 38, Badiola/Pratt teach the manufacturing station of claim 28, wherein the processing apparatus comprises:
a workpiece mounting (Badiola Fig. 1, 6) disposed proximate the processing site (Badiola Fig. 2, 5) (Badiola [0044]); and 
at least one processing robot (Badiola Fig. 2, 7) disposed proximate the processing site (Badiola Fig. 2, 5).

Claim 29, 30 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arriola Badiola et al. (U.S. Patent Publication No. 2015/0306715) hereinafter referred to as Badiola in view of Pratt et al. (U.S. Patent Publication No. 2002/0002418), as applied to Claim 28, and further in view of Umehara et al. (U.S. Patent No. 5,091,855).
Regarding Claim 29, Badiola/Pratt teach the manufacturing station of claim 28, further comprising:
a pass-through area (an area between two “pass-through openings” in figure above) within the security partition (see figure above)
wherein at least one of the secure access points (“pass-through openings” in the figure above) of the security partition (“probable security partition” in figure above) is configured for at least one of a secure inlet of the conveyor (Badiola Fig. 1, 19) into the processing area (Badilola Fig. 1, areas within a probable security partition indicated in the below figure), or a secure outlet 
Badiola/Pratt do not explicitly teach the pass-through area including a plurality of stops for the conveyor.
Umehara teaches unmanned conveying system for conveying workpieces along production lines, having a plurality of stops (Fig. 1, 10-13) for automated guided vehicles (Fig. 1, 1) (Col. 10, line 1-Col. 11, line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conveyor of Badiola with the unmanned conveying system including the stops for the AGV to load and unload workpieces as the automated guided vehicles can travel independently from one another enabling a more flexible manufacturing environment wherein diverse workpieces can be manufactured simultaneously as suggested in Umehara Col. 1, lines 21-47 and furthermore, the unmanned conveying system does not require fixed type of conveying equipment which can be time-consuming and costly to build and modify.   
Regarding Claim 30, Badiola/Pratt/Umehara teach the manufacturing station of claim 29, further comprising a positioning device (Umehara Fig. 1, 14-20) for the conveyor (Umehrar Fig. 1, 1), the positioning device disposed at the stops (Umehara Col. 10, line 1-Col. 11, line 64).
Regarding Claim 39, Badiola/Pratt/Umehara teach the manufacturing station of claim 29, comprising a single processing apparatus (Badiola Fig. 2, 21) and two loading robots (Fig. 1, 17 & Fig. 2, 7) located at a stop.
Regarding Claim 40, Badiola/Pratt teach a manufacturing system for workpieces, the manufacturing system comprising:
at least one manufacturing station (Badiola [0036]: assembly cell) according to claim 28, however, they do not explicitly teach a conveyor system with several conveyors for workpiece transport.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conveyor of Badiola with the unmanned conveying system including the AGV’s as the AGV’s can travel independently from one another enabling a more flexible manufacturing environment wherein diverse workpieces can be manufactured simultaneously as suggested in Umehara Col. 1, lines 21-47 and furthermore, the unmanned conveying system does not require fixed type of conveying equipment which can be time-consuming and costly to build and modify.   
Regarding Claim 41, Badiola/Pratt/Umehara teach the manufacturing system of claim 40, wherein the conveyors are configured as floor conveyors (Umehara Fig. 1, 1), in particular as automated driverless vehicles (Umehara Col. 4, lines 17-24).
Regarding Claim 42, Badiola/Pratt/Umehara teach the manufacturing system of claim 40, further comprising:
a conveying path (Umehara Fig. 1, 3 & 4, 37 & 38) extending along a plurality of serially arranged manufacturing stations (Umehara Fig. 1, 10-12 & 3, 33, 35), the conveying path including several parallel conveyor track lanes (Umehara Fig. 1, 3 & 4, 37 & 38) (Umehara Fig. 1 shows portions of path 3 & 4, particularly, each group of three vertical portions including common path 7 and two horizontal portions are parallel to each other and the paths 37 & 38 are also parallel to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the conveyor paths of Badiola according to Umehara such the the workpieces can be transported within the manufacturing systems in a most efficient manner/path while minimizing the manufacturing floor space.
Regarding Claim 43, Badiola/Pratt/Umehara teach the manufacturing system of claim 40, wherein the conveyors have a type-specific, coded load suspension device (Umehara Fig. 6, 24) for the defined mounting of one or more workpieces (Umehara Col. 5, lines 46-50).

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arriola Badiola et al. (U.S. Patent Publication No. 2015/0306715) hereinafter referred to as Badiola in view of Pratt et al. (U.S. Patent Publication No. 2002/0002418), as applied to Claim 28, and further in view of Marrocco et al. (U.S. Patent Publication No. 2015/0240744)
Regarding Claim 31, Badiola/Pratt teach the manufacturing station of claim 28, wherein a plurality of separate access points (Above figure, pass-through openings) for the secured inlet or outlet of the conveyor (Badiola Fig. 1, 19) are located at two sides (left and right sides) of the security partition (see figure above). 
Marrocco teaches a conveyor system (Fig. 1, 22) that makes 90 degree turns from the main assembly line (20) to guide workpieces into and out of each assembly cells (Fig. 1, 24). ([0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of the conveyor system (19) of Badiola according to Marrocco such that a plurality of assembly cells such as the one show in Fig. 1 of Badiola can be positioned on both sides of the main conveyor path, so as to minimize the overall length of the assembly line and easily bypass one of more of the assembly cells when they are not in operation.  Although the conveyor system of Marrocco enter and exit the security partition (26) at two different sides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclose two parallel segments of the conveyor system (22) delivering the workpieces to and from the assembly cells as indicated by two arrows in Fig. 1 of Marrocco within the safety partition in order to keep pesonnel away from 
Regarding Claim 32, Badiola/Pratt/Marrocco teach the manufacturing station of claim 31, wherein the security partition includes an additional secure access point (Badiloa Fig. 1, access points for inspection conveyor (20)) for the conveyor in the vicinity of the processing site of the processing area.

Allowable Subject Matter
Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the above 112 2nd rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/25/2021